434 F.2d 1315
Robert RELIFORD, Petitioner and Appellant,v.Walter E. CRAVEN, Warden, Appellee.
No. 24225.
United States Court of Appeals, Ninth Circuit.
Dec. 9, 1970.

Appeal from the United States District Court for the Northern District of California; Robert F. Peckham, Judge.
Robert J. Gloistein (argued), San Francisco, Cal., for appellant.
Robert Granucci (argued), Deputy Atty. Gen., Thomas C. Lynch, Atty. Gen., Derald E. Granberg, Michael J. Kell, Deputy Attys.  Gen., San Francisco, Cal., for appellee.
Before CHAMBERS, BROWNING and KILKENNY, Circuit Judges.
PER CURIAM:


1
The decision of the district court is affirmed.


2
Boykin v. Alabama (1969), 395 U.S. 238, 89 S.Ct. 1709, 23 L.Ed.2d 274, upon which appellant heavily relies, is distinguishable on its facts, and it is not retroactive.  Miller v. Cupp (9th Cir. 1970), 427 F.2d 710.


3
The trial court disbelieved petitioner on his claim of naivete in entering his guilty plea.  It believed contrary general testimony of counsel.  Under the circumstances, if the burden of proof could be said to be on the state, we think it was sustained.